y




                                     MANDATE

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-14-00786-CV

                               DAVID JONES, Appellant

                                            V.

                            TIFFANY MONTEJO, Appellee

    Appeal from the 312th District Court of Harris County. (Tr. Ct. No. 1997-17289).

TO THE 312TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 23rd day of April, 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This is an appeal from the judgment signed by the court
              below on August 19, 2014. Appellant, David Jones, did not
              timely file a brief. After being notified that this appeal was
              subject to dismissal, appellant did not adequately respond.
              Accordingly, the Court dismisses the appeal for want of
              prosecution.
                     The Court orders that appellant pay all costs incurred
              by reason of this appeal.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered April 23, 2015.

              Per curiam opinion delivered by panel consisting of Chief
               Justice Radack and Justices Brown and Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




July 3, 2015
Date                                               CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT